Per Curiam : This was a bill brought by William Hollingsworth, against 0. W. Koon, and others, to redeem from certain mortgages. The circuit court, on the hearing, rendered a decree fixing the amount due on the mortgages, and allowed a redemption upon the payment of the same. To reverse this decree, Hollingsworth removed the cause, by writ of error, to the Appellate Court for the Second District. That court being of opinion that a freehold was involved, on the 26th of June, 1SS3, entered an order dismissing the writ of error. The present writ of error is brought to reverse the order of the Appellate Court. It is clear that, under the decisions of this court, no freehold is involved in the case, and the Appellate Court consequently erred in dismissing the writ of error to the circuit court. The judgment of the Appellate Court is reversed, and the cause remanded, with directions to set aside the order of dismissal, and to hear and dispose of the cause on its merits. Judgment reversed.